Citation Nr: 1212858	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  04-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1973, with service in the Republic of Vietnam (Vietnam).  The Veteran was the recipient of the National Defense Service Medal, the Vietnam Service Medal (VSM), the Vietnam Campaign Medal (VCM), the Combat Infantryman Badge (CIB), and the Purple Heart Medal (PH).  The Veteran died in May 2001 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant perfected her appeal in January 2004.  The Board notes that jurisdiction of the Appellant's claim has been subsequently transferred to the St. Louis, Missouri, RO.

This claim came before the Board in September 2005, November 2007, and December 2010.  On each occasion, the Appellant's claim was remanded for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's remand directives having been accomplished, the Board will proceed with the adjudication of the Appellant's claim.

In September 2011, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  In December 2011, the Board received the requested VHA opinion and in January 2012, the Appellant was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  The Appellant did not respond within the 60 day period afforded by the Board to present additional evidence or argument.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Appellant has been accorded the opportunity to present evidence and argument in support of her claim.  In her January 2004 substantive appeal [VA Form 9] she declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The Veteran died in May 2001; his cause of death was hypotension due to, or as a consequence of, a myocardial infarction, which was due to, or as a consequence of, cryptogenic cirrhosis with liver failure.

2.  The Veteran had verified service in Vietnam and was the recipient of the VSM, the VCM, the CIB, and the PH Medals.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2010, 2011 & 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010)). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.10 , 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  The Merits of the Claim

The Appellant contends that she is entitled to service connection for the cause of the Veteran's death either due to his exposure to Agent Orange during his tour in Vietnam, or as a result of the Vancomycin-resistant enterococci (VRE) he contracted while being treated by VA.

Relevant Law and Regulations

An August 2010 amendment to VA's regulation provides a presumption of service connection for ischemic heart disease due to exposure to Agent Orange during service for Veterans who served in Vietnam during certain years.  The Veteran in this case meets the requirements for that presumption.  Since his death was caused by ischemic heart disease and there is insufficient evidence to rebut the presumption, service connection for the cause of the Veteran's death can be granted based on operation of that presumption.  The Board, therefore, does not respond to the Appellant's contentions regarding the Veteran having contracted VRE while receiving medical care at a VA Medical Center (VAMC).  Given that the benefit sought, the cause of death of the Veteran, can be granted based on a change in the law which took place in the interim, the claim will be granted.  

The law provides Dependency and Indemnity Compensation for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (2011).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be established for certain diseases by operation of a presumption.  One such presumption involves exposure to a herbicide agent during active service. 

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  See  38 U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  A Veteran, who during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e).  During the pendency of the Appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  See 75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  See 75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  See 75 Fed. Reg. 53202 (August 31, 2010).  Id.  The Appellant's claim was pending on August 31, 2010, and the amended rule is for application. 

Service personnel records are associated with the claims file.  These records document that the Veteran participated in combat operations and other operations in Vietnam in 1966 and 1967.  Thus, he is presumed to have been exposed to the herbicide agent "Agent Orange" during this service.  There is no evidence to the contrary.

Where there is affirmative evidence to the contrary, or evidence to establish an intercurrent injury or disease which is a recognized cause of any of the diseases within the purview of 38 U.S.C.A. § 1116, had been suffered between the date of separation from service and the onset of any such diseases, or the disability is due to the Veteran's own misconduct, service-connection pursuant to 38 U.S.C.A. § 1116 will not be in order.  See 38 U.S.C.A. § 1113 (West 2002). 

Evidence which may be considered in the rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time and inception of disease and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  See 38 C.F.R. § 3.307 (d)(1) (2011).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.  

Analysis

The Veteran died on May [redacted], 2001.  A death certificate issued in May 2001, lists the cause of the Veteran's death as hypotension due to, or as a consequence of, a myocardial infarction, which was due to, or as a consequence of, cryptogenic cirrhosis with liver failure.

At the time of the Veteran's death, service connection was in effect for: (1) fractured right tibia and fibula with pain and loss of motion, right ankle and osteoporosis of the ankle, rated as 20 percent disabling; (2) status post excision, left medial meniscus with residual unstable left knee, rated as 10 percent disabling; (3) one inch shortening of the right leg, rated as noncompensable; and (4) high frequency bilateral hearing loss, rated as noncompensable, for a combined disability rating of 30 percent.

The death certificate is sufficient evidence to establish that ischemic heart disease (including myocardial infarction), caused the Veteran's death.

Unless there is affirmative evidence to the contrary, or evidence to establish an intercurrent injury or disease which is a recognized cause of ischemic heart disease was suffered by the Veteran between the date of separation from service and the onset of his ischemic heart disease, or that his ischemic heart disease was due to his own misconduct, service-connection for the cause of death of the Veteran from ischemic heart disease must be granted. 

VA obtained a medical opinion in July 2009 to determine whether the Veteran's death was secondary to Agent Orange exposure as a cause of his liver disease, or was secondary to VRE.  The VA examiner noted that while in the Army, the Veteran had surgery in October 1972, on his left knee for removal of a medial meniscus injured in a skiing accident in February 1972.  He fractured his right tibia and fibula in a motorcycle accident in July 1973, and was treated with closed reduction and a long cylinder cast.  The Veteran's service treatment records indicated that he had stomach upset in August 1967, and was diagnosed with gastritis.  Review of the in-service laboratory reports revealed an August 1967 liver laboratory panel, which showed normal bilirubin levels and normal thymol turbidity.  The Veteran was hospitalized from February 9, 1971 through February 12, 1971, with acute viral gastroenteritis.

During his July 2000 Agent Orange examination, the Veteran stated that he had never been diagnosed with clinical hepatitis.  A letter from his wife, dated in July 2003, stated that his cirrhosis was originally diagnosed in 1997 when he had surgery for intestinal obstruction.  The Veteran reported itching for several years at that time, which he was told might have been a manifestation of chronic liver disease.  He stated that when he had a laparotomy, he was told that his liver was moderately to severely cirrhotic.  No biopsies were taken at that time.  Laboratory testing failed to show any evidence of hepatitis B or C.  The Veteran indicated that he had quit smoking in approximately 1990, and had gained 70 pounds thereafter.  He was later diagnosed with hypothyroidism and subsequently was on thyroid replacement.  Despite this, he was unable to lose weight and had remained over 300 pounds since 1997, when he was initially noted to have cirrhosis.  At the time of his Agent Orange examination, he weighed 323 pounds, was 72 inches tall and was morbidly obese by Body Mass Index criteria.  He gave no history of IV drug use or transfusions.

The Veteran was followed in the Liver Clinic at the San Francisco VAMC, where he had further tests and diagnostic imaging studies in an attempt to identify the cause of his cirrhosis.  A computed tomography scan of his abdomen showed a nodular liver and multiple gallstones.  Tests for hemochromatosis were negative as were all other tests for specific causes of cirrhosis.  He had a liver biopsy on January 22, 2001, which showed 3+ iron deposition.  There were no eosinophilic globules to indicate alpha-1 antitrypsin disease and there were no histologic features specific for any cause of his cirrhosis.  He was then referred to the Portland, Oregon, VAMC for liver transplantation.

According to an undated note by K.G., the funeral director, the Veteran had been admitted to the Vancouver VA nursing facility on April 5, 2001, to await liver transplantation at the Portland VAMC.  A culture of his stool, taken on April 17, 2001, showed enterococcus faecium, resistant to Vancomycin.  When VRE was discovered, he was notified that he would be ineligible for transplant due to an increased likelihood of complications during and after liver transplantation.  He was notified of this on April 26, 2001 and on April 27, 2001, was to fly back to the San Francisco VAMC but became physically distressed on the way to the airport and was taken by ambulance to the Portland A.M.C., since the Portland VAMC was on divert status.  He was stabilized and subsequently made another attempt to fly to San Francisco, but again had medical decompensation on the way to the airport and returned to the Portland A.M.C., where he expired.

With respect to the Appellant's claim that the Veteran's exposure to Agent Orange caused his death, the VA examiner opined that there was no evidence that the Veteran had blood transfusions during service.  There was no laboratory evidence of hepatitis B or C, which might have been related to his in-service surgery or duties as a medic.  The only liver tests performed in service did not show any evidence of active liver disease and the Veteran was not diagnosed with cirrhosis until 1997, 24 years after leaving service.  He did report symptoms of itching prior to diagnosis that may have been an indication of ongoing cirrhosis prior to diagnosis.  He did not have a history of heavy alcohol use to explain the cirrhosis and had no history of IV drug use.  He did have a history of morbid obesity present at least since 1990 according to the history he gave during his Agent Orange examination.  One of the know causes of cirrhosis is hepatic steatosis or fatty liver related to obesity.  This was consistent with his development of cirrhosis even though there was no evidence of hepatic steatosis on his liver biopsy done in January 2001, at which time his liver was already shrunken and scarred.  The absence of steatosis at the end stage of cirrhosis does not preclude the possibility that hepatic steatosis had been a factor earlier in the development of the Veteran's cirrhosis.  Upon his service discharge, the Veteran weighed 210 pounds and was listed as 74 inches tall.  There was no evidence that liver disease or morbid obesity was present during service or within one year after leaving the service, since his obesity developed many years after leaving service.

With respect to the Appellant's contention that the Veteran contracted VRE while in service, the Veteran served as a Corpsman in Vietnam, was assigned to an ambulance and MASH unit, and did work at an Army medical center.  He had a history of gastroenteritis in 1971, which was diagnosed as acute viral gastroenteritis and thus presumably was not treated with antibiotics.  The VA examiner stated that it was conceivable that the Veteran was exposed to various microorganisms within the medical work setting.  It was noted that although Vancomycin was introduced in 1958, shortly after its introduction "Vancomycin was eclipsed by antibiotics that were considered less toxic and equally or more efficacious.  Beginning in the early 1980s, a dramatic increase in Vancomycin use occurred, with a >100-fold increase occurring over the next two decades."  See Vancomycin: A History.  Clinical Infectious Diseases 2006: 42: S5-12.  It was further noted that VRE was not reported until 1986, when VRE was identified in Europe, and VRE was not identified in the United States until 1987.  Thus, the VA examiner concluded that the emergence of these VRE strains in response to widespread Vancomycin use after 1980 was not recognized until approximately 14 years after the Veteran left service.  It was further noted that it would be mere speculation that strains resistant to Vancomycin might have been present at the Army medical center where the Veteran worked, 15 years before these strains were identified either in Europe or the United States and during an era in which Vancomycin had fallen into disuse.

The Veteran also gave a history of having a laparotomy in 1997 or 1998, which would have been in a medical setting where he would have been at risk of exposure to VRE.  After he developed hepatic encephalopathy as a complication of cirrhosis, he was chronically and regularly treated with neomycin for suppression of ammonia producing intestinal bacteria thought to worsen encephalopathy.  The VA examiner noted that neomycin is one of the antibiotics associated with development of VRE.  As part of the management of complications of cirrhosis, the Veteran was also treated with Lansoprazole, a proton pump inhibitor, and with paracentesis to remove ascites fluid, both of which are also associated with VRE.  See Vancomycin-Resistant Enterococcal Colonization and Infection in Liver Transplant Candidates and Recipients: A Prospective Surveillance Study.  Clinical Infectious Diseases 2006: 42: 195-203.  The Veteran had also been residing in a nursing facility since April 5, 2001.  The VA examiner noted that typically in such facilities there are post-operative recovery patients and other patients on antibiotics providing another potential source for the VRE identified on April 17, 2001.  Thus, the VA examiner opined that it was more likely than not that the VRE was acquired as a consequence of the treatment and the treatment environment of cirrhosis and was not related to the Veteran's in-service duties during a time when Vancomycin had fallen into disuse.

The VA examiner also stated that there was no medical literature of which he was aware indicating that chronic infection with VRE has any role in the development of liver disease and cirrhosis.  There also was no evidence that had been presented by the Institute of Medicine, an independent agency that advises VA on factors associated with Agent Orange exposure, that Agent Orange exposure was associated with the development of cirrhosis.  Since there was nothing in the Veteran's medical record or that the VA examiner was able to identify in the medical literature to indicate that VRE played a role in either development of cirrhosis or directly in his death it was considered less likely than not that VRE was a factor in the medical cause of the Veteran's death.  His service medical history and service treatment records did not support, with a high likelihood, that the VRE had been present since active duty or developed out of a condition acquired during active duty service.  The VA examiner stated that it was arguable that the presence of VRE did contribute to the Veteran's death by precluding him from being a liver transplant candidate according to the criteria of the Portland VAMC, however, that was not considered relevant since VRE was not associated with Army service or complications thereof.

In conclusion, the VA examiner stated that it was his medical opinion that neither Agent Orange nor VRE played a role in the development of the Veteran's cryptogenic cirrhosis.  

By definition, cryptogenic means that no specific cause for his cirrhosis was identified.  Of the factors known to me, his morbid obesity and the known association of morbid obesity with hepatic steatosis, which is a recognized factor in the development of cirrhosis, are the most likely identifiable causes of cirrhosis evidence from his medical record.  It is thus less likely than not that the Veteran's death was related to either Agent Orange or VRE infection acquired during military service.

See VA Medical Opinion Report, July 28, 2009.


The Board does not find that any of this evidence, or any other evidence of record, rises to the level to be considered "affirmative evidence to the contrary", or establishes an intercurrent injury or disease which is a recognized cause of ischemic heart disease (to include myocardial infarction) was suffered by the Veteran between the date of separation from service and the onset of his ischemic heart disease, or that his ischemic heart disease was due to his own misconduct.  Rather, the evidence of record addresses the question of whether the Veteran contracted VRE while in service.  Additionally, the Board notes that the negative opinion rendered by the July 2009 VA examiner was prior to the enactment of the new provisions for presumptive service connection for herbicide exposure in August 2010.  Hence, operation of 38 U.S.C.A. § 1113 does not stand in the way of granting service connection for the cause of the Veteran's death. 

In further support of this contention, the Board notes the December 2011 VHA medical opinion report.  The VHA examiner noted that it was more likely than not that the Veteran's hypotension and myocardial infarction were causally or etiologically related to his time in active duty service.  This opinion was based on the Veteran's documented myocardial infarction and VA's definition of ischemic heart disease (including but not limited to, acute, subacute, and old myocardial infarction) to the list of diseases associated with exposure to certain herbicide agents.  It was noted that the Veteran had a normal nuclear perfusion stress test nine months prior to his death; however, this type of stress test can identify prior infarction or evidence of obstructive (flow-limiting) coronary artery disease, but it cannot rule out the presence of non-obstructive coronary artery disease (typically arterial plaques which occupy <70 percent of the arterial lumen.)  Non-obstructive coronary atherosclerotic plaques account for the vast majority of acute myocardial infarctions.  In the Veteran's case, it was certain that he had evidence of myocardial injury and infarction, which meets VA's definition of ischemic heart disease.  It was also noted that without an autopsy, the specific etiology was difficult to know (plaque rupture, coronary spasm, trauma, or limitation to coronary flow via hypotension) though it was clear that multiple, or all, of these factors were present for the Veteran.  As such, the VHA examiner stated that it was more likely than not that the Veteran had ischemic heart disease that was at least as likely as not unrelated to or a result of his cryptogenic cirrhosis with liver failure.  A review of the current medical literature did not support a specific association or causal relationship between cryptogenic cirrhosis and ischemic heart disease.  See VHA Medical Opinion, December 5, 2011.

Accordingly, all elements for service connection for the cause of the Veteran's death have been met.  He served in Vietnam during the time frame for which it is presumed he was exposed to an herbicide agent, at the time of his death he suffered from ischemic heart disease, and the cause of his death was ischemic heart disease.  Service connection for the cause of the Veteran's death must therefore be granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


